Case: 17-20721   Document: 00514750731   Page: 1   Date Filed: 12/06/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                            No. 17-20721              United States Court of Appeals

                          Summary Calendar
                                                               Fifth Circuit

                                                             FILED
                                                      December 6, 2018
                                                        Lyle W. Cayce
                                                             Clerk
RICHARD BARTHOLOMEW,

                                      Plaintiff−Appellant,

versus

BRAD LIVINGSTON, Director, Texas Department of Criminal Justice;
WILLIAM H. JONES, III, Senior Warden;
JAQUELINE BROWN, Disciplinary Captain;
DAVID ROARK, Sergeant O.L. Luther Unit;
MIRACLE J. ELIJAH, Corrections Officer;
GINA D. QUAST, Substitute Counsel for Offenders;
M. BLALOCK, Grievance Officer;
JOHN DOE, Grievance Officer Identification 11904;
JANE KEMP, Education Counselor,

                                      Defendants−Appellees.




              Appeal from the United States District Court
                   for the Southern District of Texas
                            No. 4:16-CV-2758
     Case: 17-20721      Document: 00514750731        Page: 2     Date Filed: 12/06/2018


                                     No. 17-20721

Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Richard Bartholomew, Texas prisoner #1976514, filed this 42 U.S.C.
§ 1983 action claiming that the defendants violated his due process rights;
retaliated against him for exercising his rights; subjected him to cruel and
unusual punishment; denied him an impartial jury; discriminated against him
based on his membership in a certain class; provided ineffective assistance of
counsel; and maliciously prosecuted him. Bartholomew also contended that
the defendants set up a simulated legal process and grievance system that
caused him harm. The district court dismissed the complaint with prejudice
as frivolous per 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1).

       A dismissal as frivolous under § 1915(e)(2)(B)(i) is reviewed for abuse of
discretion. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Although “[t]his
court’s precedent is inconsistent as to whether a § 1915A(b)(1) dismissal is
reviewed de novo or for abuse of discretion,” Morris v. McAllester, 702 F.3d 187,
189 (5th Cir. 2012), we need not resolve that issue because Bartholomew’s
appeal fails under either standard, see id.

      Bartholomew contends that proper procedure was not used in imposing
his sentence at his disciplinary hearing and, as a result, his due process rights
were violated. That argument is without merit because the loss of 45 days of
recreation, 45 days of commissary, and 15 days of telephone privileges, and a
reduction in time earning class from L2 to L3 commissary do not implicate due
process concerns. See Sandin v. Conner, 515 U.S. 472, 484 (1995); Malchi v.
Thaler, 211 F.3d 953, 958-59 (5th Cir. 2000); Madison v. Parker, 104 F.3d 765,


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2
    Case: 17-20721     Document: 00514750731    Page: 3   Date Filed: 12/06/2018


                                 No. 17-20721

768 (5th Cir. 1997).

      Bartholomew also maintains that the chronology of events shows that he
was retaliated against for exercising his rights. Based on the facts that were
presented in the complaint and more definite statement, the district court did
not err in dismissing the retaliation claim for failure to show causation or a
chronology. See McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998);
Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

      Bartholomew additionally avers that his due process rights were violated
when he used the grievance system to identify and address the loss of his free-
doms but that he was met with hostility and inane responses. The record
reflects that the responses were not hostile or inane. Moreover, a prisoner does
not have a constitutionally protected interest in having “grievances resolved to
his satisfaction.” Geiger, 404 F.3d at 374.

      Bartholomew also posits that he was part of a special minority class and
that he was discriminated against because he was member of that class, in
violation of the Equal Protection Clause. In addition, Bartholomew contends
that even though Brad Livingston had no direct involvement in the actions of
his subordinates, Livingston’s intentional inaction harmed him. Bartholomew,
however, does not meaningfully develop these general allegations. Such con-
clusional claims do not suffice to show that his constitutional rights were vio-
lated. See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).

      Finally, Bartholomew maintains that the district court failed to address
his claims that the defendants subjected him to cruel and unusual punishment;
violated his right to an impartial jury; provided ineffective assistance; used
false documents to bring charges against him; and maliciously prosecuted him.
The district court did not err in dismissing the § 1983 complaint because the



                                       3
    Case: 17-20721    Document: 00514750731     Page: 4   Date Filed: 12/06/2018


                                 No. 17-20721

claims are unavailing. Bartholomew fails to show that the gravity of the pun-
ishment he received as compared to the gravity of the disciplinary offense
offended the Eight Amendment, see United States v. Thomas, 627 F.3d 146,
160 (5th Cir. 2010), or that the punishment deprived him of the “minimal mea-
sure of life’s necessities,” Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995).
Moreover, Bartholomew’s conclusional allegations regarding the impartial jury
and ineffective assistance of counsel do not suffice to show that his constitu-
tional rights were violated. See Koch, 907 F.2d at 530. In addition, Bartholo-
mew’s claims of false charges and malicious prosecution are barred by Heck v.
Humphrey, 512 U.S. 477, 486−87 (1994).

      The dismissal of Bartholomew’s complaint counts as a strike under
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387−88 (5th Cir. 1996).
Bartholomew is cautioned that if he accumulates three strikes, he will not be
able to proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).

      The judgment of dismissal is AFFIRMED.




                                          4